Citation Nr: 1540603	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-06 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an eating disorder, to include anorexia.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1985 to January 1989.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned in November 2012 and prior to that she testified before a Decision Review Officer (DRO) in May 2011.  Transcripts of these hearing are of record.

In August 2014, the Board remanded the matters involving service connection for anorexia and an acquired psychiatric disorder other than PTSD and depression for additional development.

The Veteran also appealed the denial of service connection for irritable bowel syndrome.  Service connection for this disability was granted in a February 2015 rating decision.  The matter is no longer before the Board for consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The decision below also considered pertinent VA treatment records (CAPRI) stored electronically in Virtual VA.

The issue of service connection for an acquired psychiatric disorder other than PTSD and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of an eating disorder, to include anorexia; her eating difficulties are a manifestation of a service-connected disability.


CONCLUSION OF LAW

An eating disorder, to include anorexia, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In an August 2010 letter, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was also provided with information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Hence, VA's notice requirements have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  As fully compliant notice preceded the initial RO adjudication of the claim decided herein, there is no timing of notice defect.

Regarding the duty to assist, service treatment records, service personnel records, and post-service treatment records consisting of VA records have been received.  Pursuant to the Board's August 2014 remand, the Veteran was provided with a VA examination and an opinion was obtained; these are adequate for adjudication purposes with respect to the matter that will be decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

Local hearings were held before a DRO and the undersigned in May 2011 and November 2012, respectively.  The duties of the Decision Review Officer or Veterans Law Judge (VLJ) in conduction the hearing are outlined in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and were substantially complied with during the hearing as the issues were noted and questions were directed toward eliciting testimony from the Veteran on matters relevant to substantiating the claim.  While the DRO hearing was very limited in the discussion of the eating disorder, additional development was conducted after the hearing and the Veteran has since had a Board hearing which led to even more development.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claim for service connection for an eating disorder.


II. Legal Criteria and Analysis

The Board has thoroughly reviewed all the evidence in the appellant 's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein. This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions. 38 C.F.R. § 3.303(a).

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).

In order to establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 101 (22), (24), 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

The Veteran's weight is not well-documented in her STRs and they only show on July 1985 enlistment examination that her weight was 122 pounds.  The associated medical history report shows she did not indicate having any recent weight issues.  See pages 113 and 115 of STRs - Medical.  The remaining treatment records do no document her weight nor do they show she saw a dietitian regarding her weight.  A September 1988 medical history report shows she did not know if there was recent weight gain or loss.  Her September 1988 Medical Evaluation Board (MEB) examination does not report her weight, but the narrative shows she appeared well nourished and well developed.  See pages 12, 14, and 16 of STRs - Medical received September 8, 2014.  Therefore, it is unclear based on the medical records and the Veteran's response on the September 1988 medical history report if there was any significant fluctuation of her weight during service.  

A post-service treatment record in April 1989, just a few months after she separated from service, shows a current weight of 128.  See page 128 of Medical Treatment Record - Government (MTR - GT) received April 16, 1998.  The only indication the Veteran ever had anorexia was in 1998, which was 9 years after service.  In May of that year, she was seen as a follow-up to her fibromyalgia and the record notes anorexia with an 11 pound weight loss.  The weight noted at that time was 157 pounds.  The following month she was again noted to have an 11 pound weight loss with a current weight of 146.5; anorexia was noted.  See pages 3 and 8 of MTR - GT received June 30, 1998.

Although these records contain evidence of anorexia in 1998, there is no evidence since then that shows she has a current diagnosis or at any time during the appeal or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319  (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Evidence of a current disability is the cornerstone for any claim for service connection.  See Brammer, supra; see also Degmetich, supra.  VA treatment records document her weight from February 1999 through August 2014.  Specific records, such as in May and June 2012, show she reported a decreased appetite and ongoing weight loss, but they do not contain a diagnosis of an eating disorder.  See pages 139 and 141 of MTR - GT received September 17, 2014.  Earlier, in April 2012, the Veteran had attempted to obtain Ensure through VA, but was denied.  The dietician noted that VA Policy states that nutrition supplements may not be provided to patients on an outpatient basis unless they are receiving nutrition support in the form of a tube feeding or under special circumstances such as being underweight, cancer, etc.  The nutrition therapist indicated that the Veteran had not had significant weight loss at that point, and had only lost 4 pounds since November.  The Veteran complained of nutrition problems such as a lack of appetite when having a flare-up and with the smells of certain foods.  Her current weight was 133.8 pounds and she was noted to have a loss of 3.5 pounds during past 5 months.  

The Veteran has provided testimony that her weight fluctuates and that she cannot keep it stable.  See page 4 of Hearing Testimony received on November 26, 2012.  This is consistent with VA treatment records.  Even though there is little difference between her weight of 144 pounds in February 1999 and 149 pounds in August 2014, the record shows there was fluctuation in her weight during the intervening years.  In this regard, her weight was as high as 164 pounds in December 2001 and as low as 127 pounds in July 2006.  See pages 416 through 429 of MTR - GT received September 17, 2014.  This, however, is insufficient in and of itself to establish an eating disorder.  

The Veteran's testimony also shows she attributes her eating disorder to her service-connected fibromyalgia and depression.  See page 4, 5, 7 and 8 of Hearing Transcript received on November 26, 2012.  While she may have eating difficulties that have resulted in weight gain and loss over the years, she has not been given a distinct diagnosis.  In October 2014, she was afforded a VA examination to determine whether she had a diagnosable eating disorder.  The Veteran reported that her weight was relatively steady at 147 pounds and that she did not binge or purge.  She did not appear at all emaciated, underweight, or unhealthy.  The Veteran stated that her eating and appetite fluctuated with her mood and stress level, which the examiner commented was not an uncommon component of clinical depression.  For these reasons, the examiner found that the Veteran did not meet criteria for a separate, independent diagnosis of anorexia nervosa.  

Consideration was given to the Veteran's personal assertion that she has an eating disorder.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, anorexia falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  There are specific diagnostic criteria that must be met for diagnosis of an eating disorder, but they are found not to have been met according to a psychologist who is competent to make such a determination.  

Thus, while the Board readily acknowledges that Veteran is competent to report symptoms of diminished appetite and fluctuating weight, she does not possesses the training and competence to establish a diagnosis.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

In sum, the competent and probative evidence shows that the Veteran's eating difficulties are a component of a service-connected disability and not a separate and distinct disability.  A preponderance of the evidence is against the claim for service connection.  Thus, the claim must be denied.


ORDER

Service connection for an eating disorder, to include anorexia, is denied.


REMAND

The VA examination conducted in October 2014 does not conform to the directives of the Board November 2012 remand regarding service connection for an acquired psychiatric disorder other than PTSD and depression.  The purpose of the examination, in part, was to determine whether the Veteran met the criteria for a psychiatric disorder other than PTSD and depression.    Even though the Veteran withdrew her appeal for service connection for PTSD and the Board dismissed the claim in August 2014, the Veteran was nevertheless provided a PTSD examination in which the examiner addressed the criteria for a PTSD diagnosis.  The examiner noted the Veteran had a diagnosis of depression, but made no indication that any consideration was given to whether there was evidence of any other mental health diagnosis. 

The fact that the Veteran is essentially requesting the assignment of separate, compensable ratings for two psychiatric disabilities is immaterial at this junction.  See Amberman v. Shinseki, 570 F.3d 1377  (Fed. Cir. 2009) (held that while it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted).  The pertinent question is whether the Veteran suffers from a psychiatric disability other than PTSD and depression and whether that disability is related to service.

Consequently, there has not been substantial compliance with the remand directives.  The Board has no choice but the remand the matter again for substantial compliance.  See Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims file all VA treatment records since August 2014 pertaining to a psychiatric disorder.

2.  Schedule the Veteran for a VA examination for mental disorders to determine the presence and nature of any psychiatric disorders other than PTSD and depression.  

a) The Veteran's VBMS file must be made available to and reviewed by the examining psychologist or psychiatrist.  All indicated tests and studies should be accomplished and the findings then reported in detail.

b) Identify/diagnose any psychiatric disability currently present or that has been established at any time during the appeal period.  The examiner should specifically state whether the Veteran suffers from a psychiatric disability (e.g., anxiety disorder) that is separate and distinct from her depression or PTSD.

b) With respect to each diagnosed disability other than PTSD and depression, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) caused by service or any service-connected disability, to include fibromyalgia and depression.

c) If the diagnosed disability was not caused by service or a service-connected disability, opine whether it at least as likely as not was aggravated (meaning permanently worsened beyond natural progression) by any service-connected disability.

d) If a psychiatric disability other than depression and PTSD is identified and found to be related to service or a service-connected disability, the examiner should attempt, if possible, to identify the symptoms attributable to that disability alone.

e) All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms, and especially any continuity of symptoms since military service, should be set forth in detail.

3.  After the requested examinations have been completed, the report should be reviewed to ensure compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.
 
4.  Finally, after completion of the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefit sought on appeal is not granted, she and her representative should be provided with an SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


